Reavis, C. J.,
(dissenting). — We cannot assent to the imposition of ten per cent, interest per annum from February 28, 1891, the date of the original assessment^ until the tax was delinquent under the reassessment. We think the validity of such an interest charge has not been directly before this court or decided in any former case. An examination of the two cases relied upon in the opinion of the majority, Northwestern, etc., Bank v. Spokane, 18 Wash. 456 (51 Pac. 1070), and Philadelphia, etc., Trust Co. v. New Whatcom, 19 Wash. 225 (52 Pac. 1063), shows that the question was not properly before the court in the first case mentioned. The suit in Northwestern, etc., Bank v. Spokane, supra, ivas to enjoin a sale under an assessment lien where the property owner had not appeared in the proceedings for assessment, and under the well-settled and uniform decisions of the court it was held that the validity, regularity, and amount of the assessment could not be questioned in such proceeding. The property owner there ivas not permitted to question the various items which made up the sum of the tax. It Avill thus be observed that the question of the interest charge was not involved in the case, and could not have been deliberately considered in the brief and incidental allusion to it in the opinion. Philadelphia, etc., Trust Co. v. New Whatcom, supra, was a suit against the city for failure to include interest, from the date of the assessment in a reassessment. It appears in that case that the contract for the original improvement called for the payment of interest. The city did not include interest in the reassessment, and it was held liable for such failure upon the authority of Northwestern, etc., Bank v. Spokane, *654supra. The ease was questioned, and the court declined to-follow it, in Potter v. Whatcom, 25 Wash. 207 (65 Pac. 197). And again, in Tacoma, Bituminous Paving Co. v. Sternberg, 26 Wash. 84 (66 Pac. 121), it was said:
“The case of Philadelphia Mortgage & Trust Co. v. New Whatcom, 19 Wash. 225 (52 Pac. 1063), cited by counsel for appellant, has been virtually overruled.”
We believe that the question of the right to impose- interest upon the property owner in a reassessment from the date of the original assessment is for the first time directly raised in the case at bar. This is an appeal from the proceedings of the council in the reassessment which is provided for in §§ 8 and 9 of the reassessment law (Laws 1893, p. 226,) in which it is provided:
“Such appeal shall' be tried in said court as in the case of equitable causes, except that no pleadings, shall be necessary.”
To avoid confusion, the distinction must be-clearly-kept in view between the question presented here directly- on appeal in a trial de novo under the provisions of the reassessment statute, and any questions that may be raised by pleadings in the foreclosure of an assessment lien, or an action to. enjoin the collection of an assessment. In the latter cases, the regularity and amount of the assessment cannot be questioned. On appeal, all these questions are presented anew to the court for determination. The principle upon which a reassessment is authorized is well-settled and universally recognized. It is that where the power is vested to make an original assessment, and the property assessed for benefits derived from the improvement, if the assessment, be void for any informality of irregularity, the moral obligation still exists to pay for the benefits of the improvement, and, therefore, the legislature may by a positive act, authorize a reassessment for the *655amount, of the. benefits. But the power to reassess goes no further. The reassessment l.aw of 1893 provides in § 6 that, “such new assessment shall be for an amount which shall not exceed the actual cost and value of the improvement, together with any interest that shall have lawfully accrued thereon.” The only mention of interest, it will be seen, is such as shall .have lawfully accrued thereon, and it is upon this phrase “lawful interest” that the right to impose an annual and, in regard to time, indefinite, charge upon the cost and value of the improvement, is asserted herd It is rather difficult to perceive what was meant by “interest lawfully accrued thereon.” The language, in its plain import, would not authorize the levy of any but lawful interest. Whether this has reference to the established legal rate, or rather to instances in which the city may have made a lawful contract to pay interest, is uncertain. It is elementary» knowledge that interest can arise in two ways only, — either by contract between the parties, or as damages or penalty imposed by operation of law. It seems, in the case at bar, that the contract for improvement between the city and the contractor does not provide for interest, and that none of the assessment proceedings mention interest until the reassessment ordinance. But, whatever might be the liability of the city upon a contract to pay interest from the general fund, surely there is no semblance óf contractual .relations between the contract- or who undertakes local improvements under the local assessment and the property owner, or between the city and the property owner. Can there be accrual of interest before any legal principal exists ? . The proceedings in the local assessment and reassessment are in invitwm. The property owner has no volition, and is nowhere a party to the proceeding, and the tax or charge is imposed upon his *656property by operation of law, and we think it may be ■asserted as a fundamental principle-, from which there is found no dissent, that no- duty, moral or legal, is imposed on the owner of property to pay a charge or tax until notice of the charge is given to him. What, then, is the ■case presented ? There was no legal charge made against the property of appellant until the reassessment levy in 1899. There was no sum ascertained as the charge for the improvement of appellant’s property until that date, .the original assessment was void, and imposed no duty or obligation, upon the taxpayer; in fact, it is because it was void that the reassessment could he made-. The appellant could not pay any charge against this property. It was not ascertained. There was .no one to receive it. A perpetual injunction was granted against the collection under the original assessment. The reassessment under the provisions of the statute is made without reference to any valuations in the original assessment It is thus apparent that-the appellant could not ascertain any charge against this property. He could not pay any such charge to any ■authorized collector. He had had no authorized notice that such charge was levied against this property.- There had been no. declaration of his delinquency in any form until something over eight years after the local improvement was made, when the onerous imposition of the penalty or interest nearly doubles the charge against his property.-
It would seem, therefore, that if the reassessment act of 1893 intended to impose such penalty, such law is arbitrary, retroactive, and punitive in its nature, and should be held invalid because it clearly violates the fundamental rights of the appellant,
Akdehs and White, II., concur in dissenting opinion.